
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.10(c)



PLEDGE AGREEMENT


        PLEDGE AGREEMENT ("Agreement"), dated as of October 1, 1999, made by
Daniel H. Relf, an individual residing at 123 S. Figueroa, #1716, Los Angeles,
CA 90012 (the "Pledgor"), to Aames Financial Corporation, a Delaware corporation
("Aames").

        WHEREAS, on the date hereof, the Pledgor is purchasing shares of Aames'
Series C Convertible Preferred Stock, par value $0.001 per share ("Series C
Preferred Stock"), pursuant to a Management Investment Agreement, dated the date
hereof, between Pledgor and Aames (the "Management Investment Agreement"); and

        WHEREAS, as part of the transactions contemplated by the Management
Investment Agreement, the Pledgor is executing and delivering to Aames a Secured
Promissory Note dated as of the date hereof in favor of Aames (the "Aames Note")
as part of the purchase price for the Series C Preferred Stock, and in
accordance with the terms and conditions set forth herein, pledging the Series C
Preferred Stock, together with any shares of Aames' common stock, par value
$0.001 per share that may be acquired upon conversion of the Series C Preferred
Stock (the "Underlying Common Shares", and, together with the shares of Series C
Preferred Stock, the "Pledged Shares").

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained in this Agreement, and in order to induce Aames to accept
the Aames Note, the Pledgor hereby agrees as follows:

        SECTION 1. Pledge. The Pledgor hereby pledges to Aames, and grants to
Aames a security interest in, the following (the "Pledged Collateral"):

        (i)    the Pledged Shares and the certificates representing the Pledged
Shares, and all dividends, cash, instruments and other property of any character
whatsoever (including, without limitation, shares of Common Stock) from time to
time received, receivable or otherwise distributed or distributable in respect
of or in exchange for any or all of the Pledged Shares; and

        (ii)  all proceeds of any and all of the foregoing collateral
(including, without limitation, proceeds that constitute property of the types
described above).

        SECTION 2. Security for Obligations. This Agreement secures the payment
of all obligations, whether for principal, interest, fees, expenses or
otherwise, now or hereafter existing, of the Pledgor under the Aames Note and
under this Agreement (all such obligations of the Pledgor being the
"Obligations"). Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Obligations and
would be owed by the Pledgor to Aames under the Aames Note or this Agreement but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving the Pledgor.

        SECTION 3. Delivery of Pledged Collateral. All certificates or
instruments representing or evidencing the Pledged Collateral shall be delivered
to and held by or on behalf of Aames pursuant hereto and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Aames. Aames shall have the right, at any time in its discretion
and without notice to the Pledgor, to transfer to or to have registered in the
name of Aames or any of its nominees any or all of the Pledged Collateral,
subject only to the revocable rights specified in Section 6(a). For the better
perfection of Aames's rights in and to the Pledged Collateral, the Pledgor shall
forthwith, upon the pledge of any Pledged Collateral hereunder, cause such
Pledged Collateral to be registered in the name of Aames or such nominee or
nominees of Aames as Aames shall direct, subject only to the revocable rights
specified in Section 6(a).

1

--------------------------------------------------------------------------------


In addition, Aames shall have the right at any time to exchange certificates or
instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations.

        SECTION 4. Representations and Warranties. The Pledgor represents and
warrants as follows:

        (a)  Neither the execution nor the delivery by the Pledgor of this
Agreement nor the consummation by the Pledgor of the transactions contemplated
hereby, nor compliance with nor fulfillment by the Pledgor of the terms and
provisions hereof, will conflict with or result in a breach of the terms,
conditions or provisions of or constitute a default under any lease, contract,
instrument, mortgage, deed of trust, trust deed or deed to secure debt
evidencing or securing indebtedness for borrowed money, financing lease, law,
rule, regulation, judgment, order, award, decree or other restriction of any
kind to which the Pledgor is a party or by which he is bound.

        (b)  This Agreement has been duly executed and delivered by the Pledgor
and is the legal, valid and binding obligation of the Pledgor, enforceable
against the Pledgor in accordance with its terms.

        (c)  There is no action, lawsuit, claim, counterclaim, proceeding, or
investigation (or group of related actions, lawsuits, claims, proceedings or
investigations) pending or, to the knowledge of the Pledgor, threatened,
relating to or challenging the Pledgor's obligations under this Agreement or the
pledge of the Pledged Collateral hereunder.

        (d)  The Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any lien, security interest, option or other charge
or encumbrance except for the security interest created by this Agreement.

        (e)  The pledge of the Pledged Shares pursuant to this Agreement creates
a valid and perfected first priority security interest in the Pledged
Collateral, securing the payment of the Obligations.

        (f)    No consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required (i) for the pledge by the Pledgor of
the Pledged Collateral pursuant to this Agreement or for the execution, delivery
or performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the security interest created hereby (including the first
priority nature of such security interest) or (iii) for the exercise by Aames of
the voting or other rights provided for in this Agreement or the remedies in
respect of the Pledged Collateral pursuant to this Agreement (except as may be
required in connection with any disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally).

        (g)  There are no conditions precedent to the effectiveness of the
Pledgor's obligations under this Agreement that have not been satisfied or
waived.

        SECTION 5. Further Assurances. (a) The Pledgor agrees that at any time
and from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that Aames may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Aames to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Collateral.

        (b)  The Pledgor hereby authorizes Aames to file one or more financing
or continuation statements, and amendments thereto, relating to all or any part
of the Pledged Collateral without the signature of the Pledgor where permitted
by law. A photocopy or other reproduction of this Agreement or any financing
statement covering the Pledged Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

2

--------------------------------------------------------------------------------

        SECTION 6. Voting Rights; Dividends, Etc. (a) so long as no Event of
Default (as defined in the Aames Note) or event which, with the giving of notice
or the lapse of time, or both, would become such an Event of Default shall have
occurred and be continuing:

        (i)    The Pledgor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Aames Note; provided, however, that the Pledgor
shall not exercise or refrain from exercising any such right if, in Aames's
judgment, such action would have a material adverse effect on the value of the
Pledged Collateral or any part thereof.

        (ii)  The Pledgor shall be entitled to any and all dividends paid in
respect of the Pledged Collateral; provided, however, that any and all dividends
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of or in
exchange for, any Pledged Collateral, shall be, and shall be forthwith delivered
to Aames to hold as, Pledged Collateral and shall, if received by the Pledgor,
be received in trust for the benefit of Aames, be segregated from the other
property or funds of the Pledgor, and be forthwith delivered to Aames as Pledged
Collateral in the same form as so received (with any necessary endorsement or
assignment); and provided, further, that the after tax amount of any cash
dividends, proceeds, or other distributions paid in respect of the Pledged
Collateral shall be applied as an immediate prepayment in respect of the Aames
Note, with such prepayments to be applied first to the payment of all interest
accrued on, and then to the payment of unpaid principal of, the Aames Note.

        (iii)  Aames shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends which it is authorized to
receive and retain pursuant to paragraph (ii) above.

        (b)  Upon the occurrence and during the continuance of an Event of
Default or an event which, with the giving of notice or the lapse of time, or
both, would become an Event of Default:

        (i)    All rights of the Pledgor (x) to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section 6(a)(i) shall, upon notice to the
Pledgor by Aames, cease and (y) to receive the dividends payments which it would
otherwise be authorized to receive and retain pursuant to Section 6(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in Aames
(or its designee), who shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Pledged Collateral such dividends.

        (ii)  All dividends which are received by the Pledgor contrary to the
provisions of paragraph (i) of this Section 6(b) shall be received in trust for
the benefit of Aames, shall be segregated from other funds of the Pledgor and
shall be forthwith paid over to Aames as Pledged Collateral in the same form as
so received (with any necessary endorsement).

        SECTION 7. Transfers and Other Liens. The Pledgor agrees that it will
not (i) sell, assign (by operation of law or otherwise) or otherwise dispose of,
or grant any option with respect to, any of the Pledged Collateral or
(ii) create or permit to exist any lien, security interest, option or other
charge or encumbrance upon or with respect to any of the Pledged Collateral,
except for the security interest under this Agreement and except for any such
sale the proceeds from which are used to repay all unpaid principal of, and
accrued interest on, the Aames Note (with such proceeds first being applied to
accrued interest and then to principal).

3

--------------------------------------------------------------------------------

        SECTION 8. Appointment of Attorney-in-Fact. The Pledgor hereby appoints
Aames Financial Corporation the Pledgor's attorney-in-fact, with full authority
in the place and stead of the Pledgor and in the name of the Pledgor or
otherwise, from time to time in Aames's discretion to take any action and to
execute any instrument that Aames may deem necessary or advisable to accomplish
the purposes of this Agreement (subject to the rights of the Pledgor under
Section 6), including, without limitation, to receive, indorse and collect all
instruments made payable to the Pledgor representing any dividend or other
distribution in respect of the Pledged Collateral or any part thereof and to
give full discharge for the same.

        SECTION 9. Aames May Perform. If the Pledgor fails to perform any
agreement contained herein and does not cure such failure within 10 days after
its receipt of written notice from Aames, Aames may itself perform, or cause
performance of, such agreement, and the expenses of Aames incurred in connection
therewith shall be payable by the Pledgor under Section 12.

        SECTION 10. Aames' Duties. The powers conferred on Aames hereunder are
solely to protect its interest in the Pledged Collateral and shall not impose
any duty upon it to exercise any such powers. Except for the safe custody of any
Pledged Collateral in its possession and the accounting for moneys actually
received by it hereunder, Aames shall have no duty as to any Pledged Collateral
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Pledged
Collateral, whether or not Aames has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Pledged Collateral. Aames
shall be deemed to have exercised reasonable care in the custody and
preservation of any Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which Aames accords
its own property.

        SECTION 11. Remedies upon Default. If any Event of Default shall have
occurred and be continuing:

        (a)  Aames may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the
Uniform Commercial Code in effect in the State of Delaware at that time (the
"Code") (whether or not the Code applies to the affected Collateral), and may
also, without notice except as specified below, sell the Pledged Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange or broker's board or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as Aames may deem commercially reasonable.
The Pledgor agrees that, to the extent notice of sale shall be required by law,
at least ten days' notice to the Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. Aames shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. Aames may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

        (b)  Any cash held by Aames as Pledged Collateral and all cash proceeds
received by Aames in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral may, in the
discretion of Aames, be held by Aames as collateral for, and/or then or at any
time thereafter be applied (after payment of any amounts payable to Aames
pursuant to Section 12) in whole or in part by Aames against, all or any part of
the Obligations in such order as Aames shall elect. Any surplus of such cash or
cash proceeds held by Aames and remaining after payment in full of all the
Obligations shall be paid over to the Pledgor or to whomsoever may be lawfully
entitled to receive such surplus.

        SECTION 12. Expenses. The Pledgor will upon demand pay to Aames the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and

4

--------------------------------------------------------------------------------

agents, which Aames may incur in connection with (i) the exercise or enforcement
of any of the rights of Aames hereunder or (ii) the failure by the Pledgor to
perform or observe any of the provisions hereof.

        SECTION 13. Security Interest Absolute. The obligations of the Pledgor
under this Agreement are independent of the Obligations, and a separate action
or actions may be brought and prosecuted against the Pledgor to enforce this
Agreement. All rights of Aames and security interests hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:

        (i)    any lack of validity or enforceability of the Aames Note any
other agreement or instrument relating thereto;

        (ii)  any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations, or any other amendment or waiver
of or any consent to any departure from the Aames Note;

        (iii)  any taking, exchange, release or nonperfection of any other
collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Obligations;

        (iv)  any manner of application of collateral, or proceeds thereof, to
all or any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other assets of the Pledgor;

        (v)  any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Pledgor.

        SECTION 14. Amendments, Etc. No amendment or waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in
writing and signed by the parties hereto, and no consent to any departure by one
party herefrom, shall in any event be effective unless the same shall be in
writing and signed by the other party, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

        SECTION 15. Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including telecopier, telegraphic or telex
communication) and sent by express courier, telecopied, telegraphed, telexed or
hand-delivered, if to the Pledgor, at his address first set forth above; and, if
to Aames, at its address at 2 California Plaza, 350 South Grand Avenue, Los
Angeles, CA 90071, Attention: Cary Thompson; or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
party. All such notices and communications shall, when sent by express courier,
be effective three days after being sent, when telecopied, telegraphed, telexed
or hand-delivered, be effective when telecopied, delivered to the telegraph
company, confirmed by telex answerback or delivered, respectively.

        SECTION 16. Continuing Security Interest; Assignments Under Aames Note.
This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (i) remain in full force and effect until the payment in
full of the Obligations and all other amounts payable under this Agreement,
(ii) be binding upon the Pledgor, its successors and assigns and (iii) inure to
the benefit of, and be enforceable by, Aames and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (iii), Aames
may assign or otherwise transfer all or any portion of its rights and
obligations under the Aames Note to any other person or entity, and such other
person or entity shall thereupon become vested with all the benefits in respect
thereof granted to Aames herein or otherwise. Upon the payment in full of the
Obligations and all other amounts payable under this Agreement, the security
interest granted hereby shall terminate and all rights to the Pledged Collateral
shall revert to the Pledgor. Upon any such termination, Aames will, at the
Pledgor's expense, return to the Pledgor such of the Pledged Collateral as shall
not have been sold or otherwise applied pursuant to the terms

5

--------------------------------------------------------------------------------


hereof and execute and deliver to the Pledgor such documents as the Pledgor
shall reasonably request to evidence such termination.

        SECTION 17. Governing Law; Terms. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE EXCEPT TO
THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER,
OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF DELAWARE. Unless
otherwise defined herein or in the Aames Note, terms defined in Article 9 of the
Code are used herein as therein defined.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

   

--------------------------------------------------------------------------------

Pledgor


ACKNOWLEDGED AND AGREED:

AAMES FINANCIAL CORPORATION


By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

Name:    Barbara S. Polsky
Title: Executive Vice President        

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.10(c)



PLEDGE AGREEMENT
